                                                             Honorable Judge Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11   RICHARD BRADDOCK,                           No. 2:16-cv-01756-TSZ

12                              Plaintiff,       JOINT STIPULATED MOTION TO
                                                 EXTEND INDIVIDUAL DEFENDANTS’
13
            vs.                                  BRIEFING DEADLINE BY FOUR DAYS
14                                               AND ORDER
     ZAYCON FOODS, LLC, a Washington limited
15   liability company; FRANK R. MARESCA, JANE
     DOE MARESCA and the marital community
16   composed thereof; MICHAEL GIUNTA, JANE
17   DOE GIUNTA and the marital community
     composed thereof; MIKE CONRAD, JANE DOE
18   CONRAD and the marital community composed
     thereof; and ADAM KREMIN, JANE DOE
19   KREMIN and the marital community composed
     thereof,
20

21                              Defendants.

22

23

24

25

26

27

     JOINT STIPULATED MOTION AND ORDER              LEE & HAYES, P.C.
     Case No. 2:16-CV-01756-TSZ                     601 West Riverside Ave., Suite 1400
                                                    Spokane, Washington 99201
                                                    Telephone: (509) 324-9256 Fax: (509) 323-8979
 1             Plaintiff Richard Braddock and Defendants 1 Michael Giunta, Frank Maresca and Michael
 2   Conrad (collectively “Individual Defendants”), through their respective undersigned counsel, stipulate:
 3             1.     The parties filed motions for partial summary judgment on October 24, 2018, and
 4   October 25, 2018. Dkt. # 119, 124.
 5             2.     The Court issued a Minute Order on April 19, 2019, denying in part and deferring in
 6   part the motions for summary judgment and requested supplemental briefing. Dkt. # 155. On May 7,
 7   2019, the Court issued a second Minute Order with the controlling briefing schedule. Dkt. # 156.
 8             3.     The Court re-noted the summary judgment motions for June 7, 2019 and made
 9   “Defendants’ combined responsive brief” due June 7, 2019. Id.
10             4.     Defendants request the Court extend their briefing deadline by four days – to June 13,
11   2019.
12             5.     Plaintiff stipulates to this request after being informed of Ms. Van Dessel’s unexpected
13   sick days in the last week and of the multiple competing professional obligations of Individual
14   Defendants’ respective counsel Mrs. Elsden and Ms. Van Dessel (including a federal court criminal
15   case that Ms. Van Dessel had to prioritize in light of an upcoming trial date and plea negotiations).
16   Further, Ms. Van Dessel has to be in federal court in the EDWA on June 6, 2019 and possibly on
17   June 7, 2019.
18             6.     Counsel for Defendants, Mrs. Elsden and Ms. Van Dessel, are the only counsel
19   involved in filing a combined supplemental brief for Individual Defendants in response to the Court’s
20   Order.
21             7.     This extension is not sought for delay and this extension would not prejudice any party.
22   This extension is requested only to ensure Individual Defendants are not prejudiced in their counsel’s
23   inability to give the attention and time necessary to complete the supplemental briefing by June 7.
24   ///
25   ///
26

27
     1
         Defendant Adam Kremin was dismissed. Dkt. # 159.
28
         JOINT STIPULATED MOTION AND ORDER – 1                 LEE & HAYES, P.C.
         Case No. 2:16-CV-01756-TSZ                            601 West Riverside Avenue, Suite 1400
                                                               Spokane, Washington 99201
                                                               Telephone: (509) 324-9256 Fax: (509) 323-8979
 1       Respectfully submitted this 5th day of June, 2019.
 2
                                                 By: s/ Sarah E. Elsden
 3                                               Sarah E. Elsden, WSBA #51158
                                                 Lee & Hayes, P.C.
 4                                               601 W. Riverside Ave., Ste. 1400
                                                 Spokane, WA 99201
 5                                               Telephone: (509) 944-4682
 6                                               Fax: (509) 323-8979
                                                 Email: Sarah.Elsden@leehayes.com
 7
                                                 Attorneys for Defendants Frank R. Maresca, Jane Doe
 8                                               Maresca, Mike Conrad, Jane Doe Conrad
 9
                                                 s/ Geana M. Van Dessel
10                                               Geana M. Van Dessel, WSBA #35969
                                                 KUTAK ROCK LLP
11                                               510 West Riverside Avenue, Suite 800
                                                 Spokane, WA 99201-0506
12                                               Telephone: (509) 747-4040
                                                 Facsimile: (509) 747-4545
13
                                                 Email: Geana.VanDessel@KutakRock.com
14
                                                 Attorneys for Defendants Frank R. Maresca and Jane
15                                               Doe Maresca and Michael Giunta and Jane Doe
                                                 Giunta
16
                                                 By s/ David L. Tift
17                                               David L. Tift, WSBA #13213
18                                               Michael Jay Brown, WSBA #9224
                                                 RYAN, SWANSON & CLEVELAND, PLLC
19                                               1201 Third Avenue, Suite 3400
                                                 Seattle, Washington 98101-3034
20                                               Telephone: (206) 464-4224
                                                 Facsimile: (206) 583-0359
21                                               Email: brown@ryanlaw.com
22                                               Email: tift@ryanlaw.com

23                                               David G. Trachtenberg, NYSB #1671023
                                                 Leonard A. Rodes, NYSB #1927144
24                                               Trachtenberg Rodes & Friedberg LLP
                                                 545 Fifth Avenue, Suite 640
25
                                                 New York, New York 10017
26                                               Phone: 212-972-2929
                                                 Fax: 212-972-7581
27                                               Email: dtrachtenberg@trflaw.com
                                                 Attorneys for Plaintiff Richard Braddock
28
     JOINT STIPULATED MOTION AND ORDER – 2                    LEE & HAYES, P.C.
     Case No. 2:16-CV-01756-TSZ                               601 West Riverside Avenue, Suite 1400
                                                              Spokane, Washington 99201
                                                              Telephone: (509) 324-9256 Fax: (509) 323-8979
 1                                               ORDER

 2          The Court, having reviewed the above stipulation, finds good cause exists to re-note the

 3   parties’ respective Motions for Partial Summary Judgment (Dkt. # 119 and Dkt. # 124) from June 7,

 4   2019, to June 14, 2019, and extend the deadline for Defendants’ reply brief to June 13, 2019.

 5          DATED this 6th day of June, 2019.

 6

 7                                                       A
 8                                                       Thomas S. Zilly
                                                         United States District Judge
 9   Presented by:
10   s/ Sarah E. Elsden
11   Sarah E. Elsden, WSBA #51158
     LEE & HAYES, PC
12   601 W. Riverside Ave., Ste. 1400
     Spokane, WA 99201
13   Telephone: (509) 944-4682
     Facsimile: (509) 323-8979
14   Email: Sarah.Elsden@leehayes.com
15
     Attorney for Defendants Frank R. Maresca,
16   Jane Doe Maresca, Mike Conrad, Jane Doe Conrad

17   s/ Geana M. Van Dessel
     Geana M. Van Dessel, WSBA #35969
18
     KUTAK ROCK LLP
19   510 West Riverside Avenue, Suite 800
     Spokane, WA 99201-0506
20   Telephone: (509) 747-4040
     Facsimile: (509) 747-4545
21   Email: Geana.VanDessel@KutakRock.com
22
     Attorneys for Defendants Frank R. Maresca
23   Jane Doe Maresca, Michael Giunta, and
     Jane Doe Giunta
24
     By s/ David L. Tift
25   David L. Tift, WSBA #13213
     Michael Jay Brown, WSBA #9224
26   RYAN, SWANSON & CLEVELAND, PLLC
27   1201 Third Avenue, Suite 3400
     Seattle, Washington 98101-3034
28
     JOINT STIPULATED MOTION AND ORDER – 3                 LEE & HAYES, P.C.
     Case No. 2:16-CV-01756-TSZ                            601 West Riverside Avenue, Suite 1400
                                                           Spokane, Washington 99201
                                                           Telephone: (509) 324-9256 Fax: (509) 323-8979
     Telephone: (206) 464-4224
 1   Facsimile: (206) 583-0359
 2   brown@ryanlaw.com
     tift@ryanlaw.com
 3
     David G. Trachtenberg, NYSB #1671023
 4   Leonard A. Rodes, NYSB #1927144
     Trachtenberg Rodes & Friedberg LLP
 5
     545 Fifth Avenue, Suite 640
 6   New York, New York 10017
     Phone: 212-972-2929
 7   Fax: 212-972-7581
     Email: dtrachtenberg@trflaw.com
 8   Email: lrodes@trflaw.com
 9
     Attorneys for Plaintiff Richard Braddock
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED MOTION AND ORDER – 4      LEE & HAYES, P.C.
     Case No. 2:16-CV-01756-TSZ                 601 West Riverside Avenue, Suite 1400
                                                Spokane, Washington 99201
                                                Telephone: (509) 324-9256 Fax: (509) 323-8979
